Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches the headphones comprising an earbud comprising a knob-shaped body comprising a cylindrical structure, an earbud tip extending from the knob-shaped body from a wall along a height of the cylindrical structure and in an at least a partially radial direction of the cylindrical structure and configured to enter an ear canal of a listener, a harness strap interface and a harness strap, as specifically disclosed in claim 1, wherein the harness strap interface is disposed on the knob-shaped body and configured to removably accommodate a detachable harness strap, and wherein the harness strap comprises at least one elastomeric retainer loop configured to removably retain the earbud by stretching around the knob-shaped body, and seating in the harness strap interface.
None of prior art teaches a headphones kit comprising two earbuds, each of the two earbuds comprising a knob-shaped body comprising a cylindrical structure, an earbud tip extending from the knob-shaped body from a wall along a height of the cylindrical structure and in an at least a partially radial direction of the cylindrical structure and configured to enter an ear canal of a listener, and a harness strap interface disposed on the knob-shaped body and configured to removably accommodate a detachable harness strap, as specifically claimed in claim 16, wherein the detachable harness strap comprises two elastic retainer loops configured to removably retain the earbud by stretching around the knob-shaped body, and seating in the harness strap interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
September 7, 2022